972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edmund Junior HARGRAVE, Plaintiff-Appellant,v.Paul A. WITT;  John H. Bandy, III, Defendants-Appellees,andRichmond City Bureau of Police, Defendant.
No. 92-6158.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 30, 1992Decided:  July 29, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.
Edmund Junior Hargrave, Appellant Pro Se.
William Joe Hoppe, Senior Assistant City Attorney, for Appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Edmund Junior Hargrave appeals from a district court order that dismissed the City of Richmond Police Department as a party and a jury verdict in favor of the Defendant police officers in his 42 U.S.C. § 1983 (1988) action in which he alleged that the officers used excessive force in his arrest.  Since Hargrave does not allege that he suffered harm pursuant to execution of government policy or custom and since respondeat superior is generally inapplicable to § 1983 suits, we affirm the court's dismissal of the police department.   See Monell v. Department of Social Servs., 436 U.S. 658, 694 (1978).  We see nothing to indicate that the jury verdict is not sufficiently supported.  There are no issues meriting reversal.  Therefore, we affirm the judgment entered pursuant to the jury verdict.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED